Exhibit 99.1 August 5, 2009 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS SECOND QUARTER 2 · Consolidated revenue of $148.8 million · Adjusted EBITDA of $51.2 million · Net income of $2.6 million or $0.05 per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported second quarter 2009 revenues of $148.8 million, an increase of 4.5 percent over the second quarter of 2008. Second quarter 2009 earnings before interest, taxes, depreciation, amortization and adjusted for share-based compensation and non-cash contribution (adjusted EBITDA) totaled $51.2 million. Adjusted EBITDA increased $6.9 million or 15.7 percent from the second quarter of 2008. GCI’s second quarter 2009 net income is $2.6 million or earnings per diluted share of $0.05 and compares to net income of $1.8 million, or earnings per diluted share of $0.03 for the same period of 2008. Second quarter 2009 revenues increased $0.1 million over total revenues of $148.7 million in the first quarter of 2009. Adjusted EBTIDA increased $4.8 million, or 10.3 percent over adjusted EBITDA of $46.4 million also in the first quarter of 2009. “GCI’s second quarter results mark yet another record high for revenues and EBITDA,” said GCI president Ron Duncan. “Led by an increase of 6,500 wireless subscribers our consumer group continued its strong growth. At the end of the second quarter the annual run rate of consumer revenue was up more than $35 million, or 14 percent, over the prior year.” “During the quarter we completed our wireless conversion, on time, under budget and with the loss of only a few subscribers. With more than 112,000 wireless subscribers at the end of the quarter and the strength of new sales continuing, we’re well on our way to being the second largest wireless provider in Alaska.” “During the quarter the Alaska economy experienced its first real impacts from the global recession. Jobs in Alaska, measured on a year-over-year basis, were down for the first time in May and June and we’re seeing slowing growth from our commercial customers. Price pressures in the market are also increasing. While we’re on plan at the halfway point in the year, our goal of $200 million in EBITDAS seems more challenging now than it did in January.” “I continue to be very pleased with our overall results and the strong performance of our team in the fast paced and challenging environment. We continue to execute well on our established goals and are out performing our competition in all areas.” Highlights · GCI added 7,500 consumer and commercial wireless subscribers in the second quarter of 2009. Wireless subscribers totaled 112,600 at the end of the quarter. · GCI completed the conversion of its GSM wireless customers early in the second quarter of 2009. · Consumer revenues totaled $73.4 million, an increase of 18.2 percent over the second quarter of 2008 and an increase of 3.8 percent over the first quarter of 2009. The year-over-year increases in revenues were in all product lines. Consumer revenues for the second quarter of 2009 include $2.4 million in Competitive Eligible Telecommunications Carrier (CETC) revenues attributable to prior quarters. · Consumer, network access, commercial and regulated operations access lines totaled 141,800 at the end of the second quarter of 2009, representing an estimated 34 percent share of the total access line market in Alaska. · GCI has provisioned 101,600 access lines representing 72 percent of its total access lines on its own facilities at the end of the second quarter of 2009, an increase of 400 lines over the first quarter of 2009 and an increase of 11,500 lines when compared to the end of the second quarter of the prior year. The company had provisioned 90,100 access lines on its own facilities at the end of the second quarter of 2008. · GCI had 105,300 consumer and commercial cable modem access customers at the end of the second quarter of 2009, an increase of 800 over the 104,500 cable modem customers at the end of the first quarter 2009. Average monthly revenue per cable modem totaled $42.19 for the second quarter of 2009 as compared to $37.77 in the prior year, an increase of 11.7 percent and is up 3.0 percent over $40.97 for the first quarter of 2009. The increase in average monthly revenues arises primarily from customers upgrading to plans with increased levels of service. · GCI had 151,700 basic video subscribers at the end of the second quarter of 2009, an increase of 3,700 over the second quarter of 2008 and an increase of 1,700 over the first quarter of 2009. Consumer Consumer revenues increased 18.2 percent to $73.4 million compared to $62.1 million in the second quarter of 2008 and increased 3.8 percent over the first quarter of 2009. The year-over-year increases in revenue were across all product lines. Consumer revenues for the second quarter of 2009 include $2.4 million in CETC revenues attributable to prior quarters. Consumer voice revenues were up 7.2 percent over the prior year and down 6.7 percent from the first quarter of 2009. The year-over-year increase in voice revenues in the second quarter is primarily due to the increase in customers purchasing voice services in existing and newly served markets. The sequential decline is due to an accrual of CETC revenues in the first quarter that were attributable to prior quarters. Consumer local access lines in service for the second quarter were up 3,000 lines over the second quarter of 2008. Access lines in the second quarter decreased by 200 compared to the first quarter of 2009. GCI serves 70,300 consumer access lines on its own facilities, an increase of 400 lines over the first quarter of 2009. More than 86 percent of consumer access lines are completely provisioned on GCI owned facilities. Consumer video revenues increased 5.7 percent over the prior year and decreased 0.9 percent from the first quarter of 2009. The increase in year-over-year revenue is due in part to an increase in subscribers purchasing higher tier services including high definition or digital service and renting high definition/digital video recorders. Consumer video subscribers totaled 129,700 at the end of the second quarter of 2009. Consumer data revenues increased 17.1 percent over the prior year and 3.4 percent over the first quarter of 2009. The increase in consumer data revenues is due to an increase in cable modem customers and an increase in average monthly revenue per modem subscriber. The increase in average monthly revenues arises in part from customers upgrading to plans with increased levels of service. GCI added 3,900 consumer cable modem customers over the prior year and cable modem customer counts increased by 600 on a sequential basis over the first quarter of 2009. Consumer wireless revenues increased to $21.1 million, an increase of 51.4 percent over the second quarter of 2008. The increase in wireless revenues is primarily due to an increase in wireless subscribers. Wireless revenues for the second quarter of 2009 include $2.4 million in CETC revenues attributable to prior quarters. Consumer has added more than 27,100 wireless lines in service from the end of the second quarter a year ago, an increase of 34.6 percent. Consumer added 6,500 wireless customers as compared to the end of the first quarter of 2009. Network Access Network access revenues decreased 25.7 percent to $31.1 million as compared to $41.9 million in the second quarter of 2008 and decreased 6.3 percent from the first quarter of 2009. The decrease in revenues from the prior year is primarily attributed to the expected migration of AT&T Mobility traffic from the company’s network. Voice revenues, as expected, decreased 42.1 percent from the prior year and 6.2 percent from the first quarter of 2009. The decrease in voice revenues and corresponding minutes as compared to the prior year is primarily due to the migration of AT&T Mobility traffic. Minutes for the second quarter of 2009 increased 7.6 percent from the first quarter of 2009. Data revenues for the second quarter of 2009 were down 10.7 percent compared to the second quarter 2008 and decreased 10.5 percent from the first quarter of 2009. The decrease in data revenues is primarily attributable to a customer’s conversion from leased to purchased capacity on GCI’s fiber systems. The fiber purchase occurred in the prior year. Wireless revenues, primarily related to roaming traffic, increased $0.9 million over the prior year and increased $0.7 million sequentially. Commercial Commercial revenues decreased $0.5 million to $26.9 million as compared to $27.4 million in the second quarter of 2008 and decreased $1.1 million from $28.0 million in the first quarter of 2009. Commercial revenues decreased primarily in the data category. On a year-over-year basis, increased commercial data services revenues more than offset a $1.1 million decrease in time and materials revenues. On a sequential basis almost all of the decrease is attributable to decreased time and materials revenues. Voice revenues increased 5.8 percent over the prior year. Long distance minutes decreased 3.4 percent from the prior year and 1.3 percent from the first quarter of 2009. GCI increased commercial local access lines by 1,900 over the second quarter of 2008 and 400 when compared to the first quarter of 2009. Commercial video revenues were relatively steady on a year-over-year basis and on a sequential basis. Commercial data service revenues totaled $15.4 million in the second quarter of 2009, down $1.1 million from the second quarter of 2008 and down $1.0 million from the first quarter of 2009. The entire decrease is attributable to reduced time and materials revenues. Time and materials revenues are down primarily due to decreased activity in the state’s oil sector. Wireless revenues totaled $1.6 million for the second quarter, an increase of 10.4 percent over the prior year and an increase of 9.5 percent over the first quarter of 2009. GCI had 8,900 commercial wireless subscribers at the end of the second quarter, an increase of 1,000 subscribers over the first quarter of 2009. Managed Broadband
